DETAILED ACTION
This action is in response to the original filing on 04/17/2019.  Claims 1-16 are pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2, 6, 10, and 14 are objected to because of the following informalities:  
Claims 2, 6, 10, and 14 recite ‘the one or more kinds of character coefficients in the one first mathematical expression’; however, they should recite - - the one or more kinds of character coefficients included in the one first mathematical expression - -.
Claims 2-4 recite “the recording medium”; however, they should recite “the non-transitory recording medium”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the server apparatus storing a program in a storage, the server apparatus being configured to transmit the program to a client terminal in claims 5-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Regarding claim 1, claim 1 recites:
[line 16], one or more kinds of character coefficients included in the one first mathematical expression
[line 18], the one or more character coefficients
[lines 20, 38], the one or more kinds of character coefficients
 [line 34], one or more kinds of character coefficients included in the one second mathematical expression
[line 36], the respective character coefficients
The relationship between these elements is unclear.  It is unclear how “the one or more character coefficients”, “the one or more kinds of character coefficients”, and “the respective coefficients” are intended to relate to either of “the one or more kinds of character coefficients included in the one first mathematical expression” or “one or more kinds of character 
[line 16], one or more kinds of character coefficients included in the one first mathematical expression
[line 18], one or more second character coefficients
[lines 20, 38], one or more third kinds of character coefficients
 [line 34], one or more kinds of character coefficients included in the one second mathematical expression
[line 36], fourth respective character coefficients

Claim 1 further recites:
[line 15], one or more sliders each for changing a numerical value of each of one or more kinds of character coefficients included in the one first mathematical expression
[lines 20, 37], the sliders
[line 33], one or more sliders for changing a numerical value of each of one or more kinds of character coefficients included in the one second mathematical expression
[line 36], the sliders corresponding to the respective character coefficients
The relationship between these elements is unclear.  It is unclear how “the sliders” and “the sliders corresponding to the respective character coefficients” are intended to relate to either of “one or more sliders each for changing a numerical value of each of one or more kinds of character coefficients included in the one first mathematical expression” or “one or more sliders for changing a numerical value of each of one or more kinds of character coefficients 
[line 15], one or more sliders each for changing a numerical value of each of one or more kinds of character coefficients included in the one first mathematical expression
[lines 20, 37], second sliders
[line 33], one or more sliders for changing a numerical value of each of one or more kinds of character coefficients included in the one second mathematical expression
[line 36], third sliders corresponding to the respective character coefficients

Regarding claims 5, 9, and 13, claims 5, 9, and 13 contains substantially similar limitations to those found in claim 1.  Consequently, claims 5, 9, and 13 are rejected for the same reasons.  Regarding claims 2-4, 6-8, 10-12, and 14-16, claims 2-4, 6-8, 10-12, and 14-16 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for depending on an indefinite parent claim.  Claims 2-4, 6-8, 10-12, and 14-16 further recite “coefficients” and “one or more sliders” limitations, which are likewise rejected and interpreted.

Regarding claim 2, claim 2 [line 3] recites “a numerical value of a character coefficient which is included in at least the one second mathematical expression and is of an identical kind to a kind of any one of the one or more kinds of character coefficients in the one first mathematical expression”.  Claim 2 [lines 11, 19, 20] recite “the numerical value of the character coefficient of the identical kind.”  The relationship between these elements is unclear.  It is 
a numerical value of a character coefficient which is included in at least the one second mathematical expression and is of an identical kind to a kind of any one of the one or more kinds of character coefficients in the one first mathematical expression
a second numerical value of the character coefficient of the identical kind

Claim 2 further recites:
[line 2], at least one slider for changing a numerical value of a character coefficient which is included in at least the one second mathematical expression and is of an identical kind to a kind of any one of the one or more kinds of character coefficients in the one first mathematical expression
[line 20], the at least one slider for changing the numerical value of the character coefficient of the identical kind
[line 22], the at least one slider being included in the one second slider display area
The relationship between these elements is unclear.  It is unclear how if the recited “at least one slider” limitations are intended to be the same or different at least one sliders.  For the purposes of examination, these limitations are interpreted as:
[line 2], at least one slider for changing a numerical value of a character coefficient which is included in at least the one second mathematical expression and is of an identical kind to a kind of any one of the one or more kinds of character coefficients in the one first mathematical expression
[line 20], a second at least one slider for changing the numerical value of the character coefficient of the identical kind
[line 22], a third at least one slider being included in the one second slider display area

Claim 2 further recites “determining whether one or more operations for a numerical value change for changing the numerical value of the character coefficient of the identical kind are accepted or not”.  It is unclear what is determined in the “or not” step.  For the purposes of examination, this limitation is interpreted as:
determining whether one or more operations for a numerical value change for changing the numerical value of the character coefficient of the identical kind are accepted

	Claim 2 further recites “the one first graph included in the one first graph display area”, “the one second graph included in the one second graph display area” and “the one first graph and the one second graph.”  It is unclear how these limitations are intended to relate to the “one first graph corresponding to the one first mathematical expression” and “one second graph corresponding to the one second mathematical expression” of parent claim 1.  For the purposes of examination, this limitation is interpreted as:
the one first graph corresponding to the one first mathematical expression and the one second graph included in the one second graph display area, by changing shapes of the one first graph corresponding to the one first mathematical expression and the “one second graph corresponding to the one second mathematical expression

Regarding claims 6, 10, and 14, claims 6, 10, and 14 contain substantially similar limitations to those found in claim 2.  Consequently, claims 6, 10, and 14 are rejected for the same reasons.

Regarding claim 3, 
[line 23], at least one kind of character coefficients included in the one first mathematical expression and the one second mathematical expression
[line 26], the character coefficients
[line 28], the at least one kind of character coefficients
The relationship between these elements is unclear.  It is unclear “the character coefficients” is intended to relate any of the previously recited character coefficients in claims 1 and 3.  For the purposes of examination, these limitations are interpreted as:
[line 23], at least one kind of character coefficients included in the one first mathematical expression and the one second mathematical expression
[line 26], second character coefficients
[line 28], the at least one kind of character coefficients included in the one first mathematical expression and the one second mathematical expression

Claim 3 further recites “determining whether one or more operations for first coupling for coupling the one first mathematical expression display area and the one second mathematical expression display area, or one or more operations for second coupling for coupling the one first graph display area and the one second graph display area, are accepted or not”.  It is unclear what is determined in the “or not” step.  For the purposes of examination, this limitation is interpreted as:
determining whether one or more operations for first coupling for coupling the one first mathematical expression display area and the one second mathematical expression display area, or one or more operations for second coupling for coupling the one first graph display area and the one second graph display area, are accepted 

Regarding claims 7, 11, and 15, claims 7, 11, and 15 contain substantially similar limitations to those found in claim 3.  Consequently, claims 7, 11, and 15 are rejected for the same reasons.

Regarding claim 4, claim 4 further recites “determining whether one or more operations for first separation for mutually separating and displaying the one first mathematical expression and the one second mathematical expression included in the one third mathematical expression display area, or one or more operations for second separation for mutually separating and displaying the one first graph and the one second graph included in the one third graph display area, are accepted or not”.  It is unclear what is determined in the “or not” step.  For the purposes of examination, this limitation is interpreted as:
determining whether one or more operations for first separation for mutually separating and displaying the one first mathematical expression and the one second mathematical expression included in the one third mathematical expression display area, or one or more operations for second separation for mutually separating and displaying the one first graph and the one second graph included in the one third graph display area, are accepted

Regarding claims 8, 12, and 16, claims 8, 12, and 16 contain substantially similar limitations to those found in claim 4.  Consequently, claims 8, 12, and 16 are rejected for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 9, 11-13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US 20040114258 A1, published 06/17/2004), hereinafter Harris.

Regarding claim 1, Harris teaches the claim comprising:
A non-transitory recording medium having a program recorded thereon capable of causing a computer to execute a process of (Harris Figs. 1-13; abs. a computing device includes memory adapted to store software for creating and editing a document comprising text and at least two mathematical expressions embedded within the document; [0104], FIG. 14 shows a block diagram of computing device 100 adapted to implement the editor 101; the device 100 includes memory 196, a processor 198; software for the editor 101 and the CAS 197 is stored in memory 196; the editor 101 logic and mathematical functions are calculated using the processor 198):
causing a display to display, in response to one or more input operations accepted via an input device, one first mathematical expression display area including one first mathematical expression (Harris Figs. 1-13; [0015], a user interface and memory storing editing software adapted to create a document comprising text and at least one dynamic mathematical expression embedded within the document; creating text portions of the document, embedding the at least one dynamic mathematical expression within the text portions of the document; [0051], the display area 104 may also include a button bar 114, e.g., at the bottom that includes text formatting options, a keyboard icon 110 to bring up a QWERTY universal keyboard on the ;
one first graph display area associated with the one first mathematical expression display area, the one first graph display area including one first graph corresponding to the one first mathematical expression (Harris Figs. 1-13; [0068], FIG. 6a shows a multimedia object, in particular, a graph 158 that is embedded in a text document in accordance with an embodiment of the invention; the graph 158 showing the results of live mathematical expression 131 embedded in the text document may be moved or inserted before the mathematical expression 131 within the text document, as shown in FIG. 6b; if the user changes variables in the mathematical expression 131, the graph 158 changes accordingly; [0069], FIG. 7 shows a multimedia object comprising a math slider 160 for a variable of the graph shown in FIG. 6a that is inserted within the text document);
one first slider display area associated with the one first graph display area, the one first slider display area including one or more sliders each for changing a numerical value of each of one or more kinds of character coefficients included in the one first mathematical expression, the one or more sliders corresponding to the one or more character coefficients on one-to-one basis, and a number of the sliders being equal to a number of kinds of the one or more kinds of character coefficients (Harris Figs. 1-13; [0069], FIG. 7 shows a multimedia object comprising a ;
one second mathematical expression display area including one second mathematical expression; one second graph display area associated with the one second mathematical expression display area, the one second graph display area including one second graph corresponding to the one second mathematical expression; and one second slider display area associated with the one second graph display area, the one second slider display area including one or more sliders for changing a numerical value of each of one or more kinds of character coefficients included in the one second mathematical expression, the sliders corresponding to the respective character coefficients, a number of the sliders being equal to a number of kinds of the one or more kinds of character coefficients (Harris Figs. 1-13; [0069], FIG. 7 shows a multimedia object comprising a math slider 160 for a variable of the graph shown in FIG. 6a that is inserted within the text document; a coefficient is changed from a constant to a variable, e.g., 4 to "a"; now, a user can use the slider 160 to vary the value of the variable "a"; math sliders 160 may be used for variables of an equation so that the user may click on the slider and easily move the slider 160, changing the value of the variable; the impact on the result of the mathematical expression may be viewed numerically and/or graphically by the user; the slider 160 may be used to change a coefficient in a mathematical expression, such as the amplitude or frequency of a function; like graphs 158, in accordance with an embodiment of the present invention, math sliders 160 may be inserted anywhere the user would like within the text document)
the one second graph display area being an area different from the one first graph display area and the one second slider display area being an area different from the one first slider display area as suggested in Harris (Harris Figs. 1-13; [0019], [0055], [0059-0060], [0068-0069]).  Doing so would be desirable because it would enable the user to place graphs in any desirable location to enable clear and easy interaction with the graphs and sliders.  Allowing the user to flexibly determine an appropriate layout, such as different slider and graph areas, would allow the user to create their preferred layout that best suits the graphs and sliders.  This is particularly useful in an educational setting, wherein a teacher can insert mathematical equations and graphs in a text document to provide explanations to students. Graphs can precede equations within the documents and non-text objects may interact with one another or with mathematical expressions, giving more flexibility in the preparation of documents and presentations (see Harris [0106]).

Regarding claim 9, claim 9 contains substantially similar limitations to those found in claim 1, the only difference being A function graph display control apparatus comprising a processor and a storage, the processor being configured to be capable of executing, by executing instructions stored in the storage, a process of (Harris Figs. 1-13; abs. a computing device includes memory adapted to store software for creating and editing a document comprising text and at least two mathematical expressions embedded within the document; [0104], FIG. 14 shows a block diagram of computing device 100 adapted to implement the editor 101; the device 100 includes memory 196, a processor 198; software for the editor 101 and the CAS 197 is stored in memory 196; the editor 101 logic and mathematical functions are calculated using the processor 198).  Consequently, claim 9 is rejected for the same reasons.

Regarding claim 13, claim contains substantially similar limitations to those found in claim 1, the only difference being A function graph display control method comprising a process of (Harris Figs. 1-13; [0002], the present invention relates generally to computers and software for computers, and more particularly to a device and method for combining dynamic mathematical expressions and other multimedia objects within a document on a computing device).  Consequently, claim 13 is rejected for the same reasons.

Regarding claim 3, Harris teaches all the limitations of claim 1, further comprising:
wherein the program causes the computer to further execute a process of: one third mathematical expression display area, one third graph display area associated with the one third mathematical expression display area, and one third slider display area associated with the one third graph display area, the one third slider display area including at least one slider for changing a numerical value of each of at least one kind of character coefficients included in the one first mathematical expression and the one second mathematical expression, the at least one slider corresponding to each of the character coefficients, a number of the at least one slider being equal to a number of kinds of the at least one kind of character coefficients (Harris Figs. 1-13; [0068], if the user changes variables in the mathematical expression 131, the graph 158 changes accordingly; [0069], FIG. 7 shows a multimedia object comprising a math slider 160 for a variable of the graph shown in FIG. 6a that is inserted within the text document; a coefficient is changed from a constant to a variable, e.g., 4 to "a"; now, a user can use the slider 160 to vary the value of the variable "a"; math sliders 160 may be used for variables of an equation so that the user may click on the slider and easily move the slider 160, changing the value of the variable; the impact on the result of the mathematical expression may be viewed numerically and/or graphically by the user; the slider 160 may be used to change a coefficient in a mathematical expression, such as the amplitude or frequency of a function; like graphs 158, in accordance with an embodiment of the present invention, math sliders 160 may be inserted anywhere the user would like within the text document; the slider 160 can represent a variable in one or more dynamic mathematical expressions, wherein moving the slider changes the results of all dynamic mathematical expressions that depend on the variable (third slider corresponding to each character coefficient for each of one kind of character coefficient))
Harris does not specifically disclose determining whether one or more operations for first coupling for coupling the one first mathematical expression display area and the one second mathematical expression display area, or one or more operations for second coupling for coupling the one first graph display area and the one second graph display area, are accepted or not; and when it is determined that the one or more operations for the first coupling, or the one or more operations for the second coupling, are accepted, causing the display to display: one third mathematical expression display area including the one first mathematical expression and the one second mathematical expression; one third graph display area associated with the one third mathematical expression display area, the one third graph display area including the one first graph and the one second graph, and one third slider display area associated with the one third graph display area.  However, Harris does disclose an interactive document editor that 

Regarding claims 11 and 15, claims 11 and 15 contain substantially similar limitations to those found in claim 3.  Consequently, claims 11 and 15 are rejected for the same reasons.

Regarding claim 4, Harris teaches all the limitations of claim 3, further comprising:
wherein the program causes the computer to further execute a process of: the one first mathematical expression display area including the one first mathematical expression; the one first graph display area associated with the one first mathematical expression display area, the one first graph display area including the one first graph; the one first slider display area associated with the one first graph display area; the one second mathematical expression display area including the one second mathematical expression; the one second graph display area associated with the one second mathematical expression display area, the one second graph display area including the one second graph; and the one second slider display area associated with the one second graph display area (Harris Figs. 1-13; [0069], FIG. 7 shows a multimedia object comprising a math slider 160 for a variable of the graph shown in FIG. 6a that is inserted within the text document; a coefficient is changed from a constant to a variable, e.g., 4 to "a"; now, a user can use the slider 160 to vary the value of the variable "a"; math sliders 160 may be used for variables of an equation so that the user may click on the slider and easily move the slider 160, changing the value of the variable; the impact on the result of the 
Harris does not specifically disclose determining whether one or more operations for first separation for mutually separating and displaying the one first mathematical expression and the one second mathematical expression included in the one third mathematical expression display area, or one or more operations for second separation for mutually separating and displaying the one first graph and the one second graph included in the one third graph display area, are accepted or not; and when it is determined that the one or more operations for the first separation, or the one or more operations for the second separation, are accepted, causing the display to display.  However, Harris does disclose an interactive document editor that is adapted to combine text with non-text objects (see Harris [0052]), including moving mathematical expressions and the inputs and outputs of mathematical expressions (see Harris [0019], [0055], [0059-0060]).  Harris further discloses that a graph is the result of a mathematical expression (see Harris [0068]).  Harris further discloses that graphs may be moved (see Harris Fig. 6 and [0068]).  Harris further discloses that the user may insert multiple different functions, with one slider for each of the character coefficients (see Harris [0068-0069]).  Harris further discloses graphs and sliders can be inserted anywhere the user would like via one or more operations (see Harris [0068-0069]), which would include an operation to display the first mathematical expression area separated from the second mathematical expression area or display the first graph display area separated from the second graph display area, including the associated one or more sliders displayed between the expressions and the graphs (see Figs. 6, 7).  Harris further discloses every edit can be undone and redone (see Harris [0102], [0107]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the 

Regarding claims 12 and 16, claims 12 and 16 contain substantially similar limitations to those found in claim 4.  Consequently, claims 12 and 16 are rejected for the same reasons.

Claims 2, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Harris in view of Davis et al. (US 5615347 A, published 03/25/1997), hereinafter Davis.

	Regarding claim 2, Harris teaches all the limitations of claim 1, further comprising:
wherein the one second slider display area including at least one slider for changing a numerical value of a character coefficient which is included in at least the one second mathematical expression and is of an identical kind to a kind of any one of the one or more kinds of character coefficients in the one first mathematical expression, and the program causes the computer to further execute a process of (Harris Figs. 1-13; [0069], FIG. 7 shows a multimedia object comprising a math slider 160 for a variable of the graph shown in FIG. 6a that is inserted within the text document; a coefficient is changed from a constant to a variable, e.g., 4 to "a"; now, a user can use the slider 160 to vary the value of the variable "a"; math sliders 160 may be used for variables of an equation so that the user may click on the slider and easily move the slider 160, changing the value of the variable; the impact on the result of the mathematical expression may be viewed numerically and/or graphically by the user; the slider 160 may be used to change a coefficient in a mathematical expression, such as the amplitude or frequency of a function; like graphs 158, in accordance with an embodiment of the present invention, math sliders 160 may be inserted anywhere the user would like within the text document; [0069], the slider 160 can represent a variable in one or more dynamic mathematical expressions, wherein moving the slider changes the results of all dynamic mathematical expressions that depend on the variable):
determining whether one or more operations for a numerical value change for changing the numerical value of the character coefficient of the identical kind are accepted or not; and when it is determined that the one or more operations for the numerical value change are accepted, moving, in response to the one or more operations for the numerical value change, one slider, among the one or more sliders included in the one first slider display area, for changing the numerical value of the character coefficient of the identical kind, and displaying the at least one slider for changing the numerical value of the character coefficient of the identical kind, the at least one slider being included in the one second slider display area, and displaying, in response to the one or more operations for the numerical value change, the one first graph included in the one first graph display area and the one second graph included in the one second graph display area, by changing shapes of the one first graph (Harris Figs. 1-13; [0068], if the user changes variables in the mathematical expression 131, the graph 158 changes accordingly; [0069], FIG. 7 shows a multimedia object comprising a math slider 160 for a variable of the graph shown in FIG. 6a that is inserted within the text document; a coefficient is changed from a constant to a variable, e.g., 4 to "a"; now, a user can use the slider 160 to vary the value of the variable "a"; math sliders 160 may be used for variables of an equation so that the user may click on the slider and easily move the slider 160, changing the value of the variable; the impact on the result of the mathematical expression may be viewed numerically and/or graphically by the user; the slider 160 may be used to change a coefficient in a mathematical expression, such as the amplitude or frequency of a function; like graphs 158, in accordance with an embodiment of the present invention, math sliders 160 may be inserted anywhere the user would like within the text document; the slider 160 can represent a variable in one or more dynamic mathematical expressions, wherein moving the slider changes the results of all dynamic mathematical expressions that depend on the variable; [0106], a teacher can insert mathematical equations and graphs in a text document; see discussion of claim 1, above with respect to the one second slider display area)
Harris does not specifically recite changing shapes of the one first graph and the one second graph.  However, Harris does disclose inserting multiple non-text objects, such as mathematical expressions and multi-media objects including graphs (see Harris [0052]), where non-text objects, such as graphs, may be displayed with equations ([0106]).  Harris further discloses that the user may insert multiple different functions, with one slider for each of the character coefficients (see Harris [0068-0069]).  Harris further discloses graphs and sliders can be inserted anywhere the user would like (see Harris [0068-0069]).  Harris further discloses that, for multimedia objects such as graphs, if the user changes variables in the mathematical expression 131, the graph 158 changes accordingly (see Harris [0068]).  Harris further discloses changing shapes of the one first graph and the one second graph as suggested in Harris (Harris Figs. 1-13; [0052], [0068-0069], [0106]).  Doing so would be desirable because it would enable the user to place graphs in any desirable location to enable clear and easy interaction with the graphs and sliders.  Allowing the user to flexibly determine an appropriate layout, such as different slider and graph areas, would improve would allow the user to create their preferred layout that best suits the graphs and sliders.  This is particularly useful in an educational setting, wherein a teacher can insert mathematical equations and graphs in a text document to provide explanations to students. Graphs can precede equations within the documents and non-text objects may interact with one another or with mathematical expressions, giving more flexibility in the preparation of documents and presentations (see Harris [0106]).  Additionally, for Harris’ disclosed slider that represents a variable in multiple expressions, changing the first and second graphs would save the user time and make the user interface easier to understand by ensuring all graphs are displayed correctly according to the user’s desired coefficient value.
However, Harris fails to expressly disclose moving, in an interlock manner, one slider, among the one or more sliders included in the one first slider display area and the at least one slider being included in the one second slider display area.  In the same field of endeavor, Davis teaches:
moving, in an interlock manner, one slider, among the one or more sliders included in the one first slider display area and the at least one slider being included in the one second slider display area (Davis Figs. 1-8; col. 6 [line 11], FIG. 2b is an illustration of application window 48 showing additional sliders; col. 6 [line 17], slider 66 is referred to as a "slave" slider, since the settings and movement of slider 6 are influenced by slider 52; slider 52 is referred to as a "master" slider, since slave slider 66 is influenced by its position and movement; col. 6 [line 21], knob 60 has been moved or "dragged" by the user with pointer 90 from its position of "30 minutes" on guide 58 shown in FIG. 2b to a new position at "45 minutes" shown in FIG. 2c; display field 53 has correspondingly been updated with the new value corresponding to the position of knob 60 along scale 59; col. 7 [line 27], slave sliders 66 and 68 are in full slave mode, and the movement of the knobs of these sliders are thus directly influenced by the movement of master knob 60; as master knob 60 is moved, slave knob 72 of slider 66 and slave knob 82 of slider 68 are preferably moved the same distance along their respective guides as master knob 60, thus keeping all slave knobs vertically aligned with master knob 60; col. 7 [line 39], slave knobs 72 and 82 are automatically vertically aligned with master knob 60; col. 8 [line 28], FIG. 2e is an illustration of application window 48 in which slave slider 66 has been changed from full slave mode to partial slave mode; the user has preferably selected mode box 78 (or a similar control in a different embodiment) to cause the mode to toggle)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated moving, in an interlock manner, one slider, among the one or more sliders included in the one first slider display area and the at least one slider being included in the one second slider display area as suggested in Davis into Harris.  Doing so would be desirable because sometimes, multiple GUI sliders are provided for controlling different functions and parameters of an application program. In some instances, the setting of one slider can be related to the settings of other sliders. With current slider implementations, the effect of the first slider on the second slider would be unknown to the user. The user currently 

Regarding claims 10 and 14, claims 10 and 14 contain substantially similar limitations to those found in claim 2.  Consequently, claims 10 and 14 are rejected for the same reasons.

Claims 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US 20040114258 A1, published 06/17/2004), hereinafter Harris, in view of Karoji (US 20140365947 A1, published 12/11/2014)

Regarding claim 5, Harris teaches the claim comprising:
A server apparatus storing a program in a storage, the program capable of causing a computer to execute a process of (Harris Figs. 1-13; abs. a computing device includes memory adapted to store software for creating and editing a document comprising text and at least two mathematical expressions embedded within the document; [0104], FIG. 14 shows a block diagram of computing device 100 adapted to implement the editor 101; the device 100 includes memory 196, a processor 198; software for the editor 101 and the CAS 197 is stored in memory :
causing a display to display, in response to one or more input operations accepted via an input device, one first mathematical expression display area including one first mathematical expression (Harris Figs. 1-13; [0015], a user interface and memory storing editing software adapted to create a document comprising text and at least one dynamic mathematical expression embedded within the document; creating text portions of the document, embedding the at least one dynamic mathematical expression within the text portions of the document; [0051], the display area 104 may also include a button bar 114, e.g., at the bottom that includes text formatting options, a keyboard icon 110 to bring up a QWERTY universal keyboard on the display for input of characters with the stylus, and an icon 116 that may be activated to view another pop-up menu for inserting text symbols and mathematical expression patterns, for example; [0052], mathematical expressions and/or multimedia objects may be embedded within a text document; [0068] FIG. 6a shows a multimedia object, in particular, a graph 158 that is embedded in a text document in accordance with an embodiment of the invention; the graph 158 showing the results of live mathematical expression 131 embedded in the text document may be moved or inserted before the mathematical expression 131 within the text document, as shown in FIG. 6b; [0075], embodiments of the present invention provide the user with the ability to edit the mathematical expression 170; [0106], a teacher can insert mathematical equations and graphs in a text document);
one first graph display area associated with the one first mathematical expression display area, the one first graph display area including one first graph corresponding to the one first mathematical expression (Harris Figs. 1-13; [0068], FIG. 6a shows a multimedia object, in particular, a graph 158 that is embedded in a text document in accordance with an embodiment of the invention; the graph 158 showing the results of live mathematical expression 131 embedded in the text document may be moved or inserted before the mathematical expression 131 within the text document, as shown in FIG. 6b; if the user changes variables in the mathematical expression 131, the graph 158 changes accordingly; [0069], FIG. 7 shows a multimedia object comprising a math slider 160 for a variable of the graph shown in FIG. 6a that is inserted within the text document;);
one first slider display area associated with the one first graph display area, the one first slider display area including one or more sliders each for changing a numerical value of each of one or more kinds of character coefficients included in the one first mathematical expression, the one or more sliders corresponding to the one or more character coefficients on one-to-one basis, and a number of the sliders being equal to a number of kinds of the one or more kinds of character coefficients (Harris Figs. 1-13; [0069], FIG. 7 shows a multimedia object comprising a math slider 160 for a variable of the graph shown in FIG. 6a that is inserted within the text document; a coefficient is changed from a constant to a variable, e.g., 4 to "a"; now, a user can use the slider 160 to vary the value of the variable "a"; math sliders 160 may be used for variables of an equation so that the user may click on the slider and easily move the slider 160, changing the value of the variable; the impact on the result of the mathematical expression may be viewed numerically and/or graphically by the user; the slider 160 may be used to change a coefficient in a mathematical expression, such as the amplitude or frequency of a function);
one second mathematical expression display area including one second mathematical expression; one second graph display area associated with the one second mathematical expression display area, the one second graph display area including one second graph corresponding to the one second mathematical expression; and one second slider display area associated with the one second graph display area, the one second slider display area including one or more sliders for changing a numerical value of each of one or more kinds of character coefficients included in the one second mathematical expression, the sliders corresponding to the respective character coefficients, a number of the sliders being equal to a number of kinds of the one or more kinds of character coefficients (Harris Figs. 1-13; [0069], FIG. 7 shows a multimedia object comprising a math slider 160 for a variable of the graph shown in FIG. 6a that is inserted within the text document; a coefficient is changed from a constant to a variable, e.g., 4 to "a"; now, a user can use the slider 160 to vary the value of the variable "a"; math sliders 160 may be used for variables of an equation so that the user may click on the slider and easily move the slider 160, changing the value of the variable; the impact on the result of the mathematical expression may be viewed numerically and/or graphically by the user; the slider 160 may be used to change a coefficient in a mathematical expression, such as the amplitude or frequency of a function; like graphs 158, in accordance with an embodiment of the present invention, math sliders 160 may be inserted anywhere the user would like within the text document)
Harris does not specifically recite the one second graph display area being an area different from the one first graph display area and the one second slider display area being an area different from the one first slider display area.  However, Harris does disclose an interactive document editor that is adapted to combine text with non-text objects (see Harris [0052]), including moving mathematical expressions and the inputs and outputs of mathematical expressions (see Harris [0019], [0055], [0059-0060]).  Harris further discloses that a graph is the result of a mathematical expression (see Harris [0068]).  Harris further discloses that graphs may be moved (see Harris Fig. 6 and [0068]).  Harris further discloses that the user may insert multiple different functions, with one slider for each of the character coefficients (see Harris Fig. 7 and [0068-0069]).  Harris further discloses graphs and sliders can be inserted anywhere the 
However, Harris does not expressly disclose the server apparatus being configured to transmit the program to a client terminal that communicates with the server apparatus via a network.  In the same field of endeavor, Karoji teaches:
the server apparatus being configured to transmit the program to a client terminal that communicates with the server apparatus via a network (Karoji Figs. 1-8 abs. display a graph corresponding to a function formula on the display device, wherein a coefficient of a term included in the function formula comprises a variable; [0011], an operation receiver called slider for receiving a value of a coefficient included in a function formula can be displayed so that a user can display a graph corresponding to the function formula while varying the coefficient easily; [0036], the CPU 11 executes an electronic calculator control program 14a stored in advance in a storage device 14 such as a flash ROM using an RAM 15 as a working memory to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the server apparatus being configured to transmit the program to a client terminal that communicates with the server apparatus via a network as suggested in Karoji into Harris.  Doing so the system of Karoji provides an easy method to vary a coefficient of a function formula to display a graph (see Karoji [0011]).  Additionally, Karoji’s server transmitting the program to a client terminal via a network would improve the system of Harris by enabling a convenient and fast distribution method for the program, thereby allowing users to interact with the program at any preferred location using any preferred device.  Receiving the program via network would allow the user to access the program without the 

Regarding claim 7, Harris in view of Karoji teaches all the limitations of claim 5, further comprising:
wherein the program causes the computer to further execute a process of: one third mathematical expression display area, one third graph display area associated with the one third mathematical expression display area, and one third slider display area associated with the one third graph display area, the one third slider display area including at least one slider for changing a numerical value of each of at least one kind of character coefficients included in the one first mathematical expression and the one second mathematical expression, the at least one slider corresponding to each of the character coefficients, a number of the at least one slider being equal to a number of kinds of the at least one kind of character coefficients (Harris Figs. 1-13; [0068], if the user changes variables in the mathematical expression 131, the graph 158 changes accordingly; [0069], FIG. 7 shows a multimedia object comprising a math slider 160 for a variable of the graph shown in FIG. 6a that is inserted within the text document; a coefficient is changed from a constant to a variable, e.g., 4 to "a"; now, a user can use the slider 160 to vary the value of the variable "a"; math sliders 160 may be used for variables of an equation so that the user may click on the slider and easily move the slider 160, changing the value of the variable; the impact on the result of the mathematical expression may be viewed numerically and/or graphically by the user; the slider 160 may be used to change a coefficient in a mathematical expression, such as the amplitude or frequency of a function; like graphs 158, in accordance with an embodiment of the present invention, math sliders 160 may be inserted anywhere the user would like within the text document; the slider 160 can represent a variable in one or more dynamic mathematical expressions, wherein moving the slider changes the 
Harris does not specifically disclose determining whether one or more operations for first coupling for coupling the one first mathematical expression display area and the one second mathematical expression display area, or one or more operations for second coupling for coupling the one first graph display area and the one second graph display area, are accepted or not; and when it is determined that the one or more operations for the first coupling, or the one or more operations for the second coupling, are accepted, causing the display to display: one third mathematical expression display area including the one first mathematical expression and the one second mathematical expression; one third graph display area associated with the one third mathematical expression display area, the one third graph display area including the one first graph and the one second graph, and one third slider display area associated with the one third graph display area.  However, Harris does disclose an interactive document editor that is adapted to combine text with non-text objects (see Harris [0052]), including moving mathematical expressions and the inputs and outputs of mathematical expressions (see Harris [0019], [0055], [0059-0060]).  Harris further discloses that a graph is the result of a mathematical expression (see Harris [0068]).  Harris further discloses that graphs may be moved (see Harris Fig. 6 and [0068]).  Harris further discloses that the user may insert multiple different functions, with one slider for each of the character coefficients (see Harris Fig. 7 and [0068-0069]).  Harris further discloses graphs and sliders can be inserted anywhere the user would like via one or more operations (see Harris [0068-0069]), which would include an operation to display the first mathematical expression area coupled with the second mathematical expression area or display the first graph display area coupled with the second graph display area in a third area including the associated one or more sliders displayed between the expressions and the graphs (see Figs. 6, 7).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated 

Regarding claim 8, Harris in view of Karoji teaches all the limitations of claim 7, further comprising:
wherein the program causes the computer to further execute a process of: the one first mathematical expression display area including the one first mathematical expression; the one first graph display area associated with the one first mathematical expression display area, the one first graph display area including the one first graph; the one first slider display area associated with the one first graph display area; the one second mathematical expression display area including the one second mathematical expression; the one second graph display area associated with the one second mathematical expression display area, the one second graph display area including the one second graph; and the one second slider display area associated with the one second graph display area (Harris Figs. 1-13; [0069], FIG. 7 shows a multimedia object comprising a math slider 160 for a variable of the graph shown in FIG. 6a that is inserted within the text document; a coefficient is changed from a constant to a variable, e.g., 4 to "a"; now, a user can use the slider 160 to vary the value of the variable "a"; math sliders 160 may be used for variables of an equation so that the user may click on the slider and easily move the slider 160, changing the value of the variable; the impact on the result of the mathematical expression may be viewed numerically and/or graphically by the user; the slider 160 may be used to change a coefficient in a mathematical expression, such as the amplitude or frequency of a function; like graphs 158, in accordance with an embodiment of the present invention, math sliders 160 may be inserted anywhere the user would like within the text document);
Harris does not specifically disclose determining whether one or more operations for first separation for mutually separating and displaying the one first mathematical expression and the one second mathematical expression included in the one third mathematical expression display area, or one or more operations for second separation for mutually separating and displaying the one first graph and the one second graph included in the one third graph display area, are accepted or not; and when it is determined that the one or more operations for the first separation, or the one or more operations for the second separation, are accepted, causing the display to display.  However, Harris does disclose an interactive document editor that is adapted to combine text with non-text objects (see Harris [0052]), including moving mathematical expressions and the inputs and outputs of mathematical expressions (see Harris [0019], [0055], .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Harris in view of Karoji in further view of Davis et al. (US 5615347 A, published 03/25/1997), hereinafter Davis.

	Regarding claim 6, Harris in view of Karoji teaches all the limitations of claim 5, further comprising:
wherein the one second slider display area including at least one slider for changing a numerical value of a character coefficient which is included in at least the one second mathematical expression and is of an identical kind to a kind of any one of the one or more kinds of character coefficients in the one first mathematical expression, and the program causes the computer to further execute a process of (Harris Figs. 1-13; [0069], FIG. 7 shows a multimedia object comprising a math slider 160 for a variable of the graph shown in FIG. 6a that is inserted within the text document; a coefficient is changed from a constant to a variable, e.g., 4 to "a"; now, a user can use the slider 160 to vary the value of the variable "a"; math sliders 160 may be used for variables of an equation so that the user may click on the slider and easily move the slider 160, changing the value of the variable; the impact on the result of the mathematical expression may be viewed numerically and/or graphically by the user; the slider 160 may be used to change a coefficient in a mathematical expression, such as the amplitude or frequency of a function; like graphs 158, in accordance with an embodiment of the present invention, math sliders 160 may be inserted anywhere the user would like within the text document; [0069], the slider 160 can represent a variable in one or more dynamic mathematical expressions, wherein moving the slider changes the results of all dynamic mathematical expressions that depend on the variable):
determining whether one or more operations for a numerical value change for changing the numerical value of the character coefficient of the identical kind are accepted or not; and when it is determined that the one or more operations for the numerical value change are accepted, moving, in response to the one or more operations for the numerical value change, one slider, among the one or more sliders included in the one first slider display area, for changing the numerical value of the character coefficient of the identical kind, and displaying the at least one slider for changing the numerical value of the character coefficient of the identical kind, the at least one slider being included in the one second slider display area, and displaying, in response to the one or more operations for the numerical value change, the one first graph included in the one first graph display area and the one second graph included in the one second graph display area, by changing shapes of the one first graph (Harris Figs. 1-13; [0068], if the user changes variables in the mathematical expression 131, the graph 158 changes accordingly; [0069], FIG. 7 shows a multimedia object comprising a math slider 160 for a variable of the graph shown in FIG. 6a that is inserted within the text document; a coefficient is changed from a constant to a variable, e.g., 4 to "a"; now, a user can use the slider 160 to vary the value of the variable "a"; math sliders 160 may be used for variables of an equation so that the user may click on the slider and easily move the slider 160, changing the value of the variable; the impact on the result of the mathematical expression may be viewed numerically and/or graphically by the user; the slider 160 may be used to change a coefficient in a mathematical expression, such as the amplitude or frequency of a function; like graphs 158, in accordance with an embodiment of the present invention, math sliders 160 may be inserted anywhere the user would like within the text document; the slider 160 can represent a variable in one or more dynamic mathematical expressions, wherein moving the slider changes the results of all dynamic mathematical expressions that depend on the variable; [0106], a teacher can insert mathematical equations and graphs in a text document; see discussion of claim 1, above with respect to the one second slider display area)

However, Harris in view of Karoji fails to expressly disclose moving, in an interlock manner, one slider, among the one or more sliders included in the one first slider display area and the at least one slider being included in the one second slider display area.  In the same field of endeavor, Davis teaches:
moving, in an interlock manner, one slider, among the one or more sliders included in the one first slider display area and the at least one slider being included in the one second slider display area (Davis Figs. 1-8; col. 6 [line 11], FIG. 2b is an illustration of application window 48 showing additional sliders; col. 6 [line 17], slider 66 is referred to as a "slave" slider, since the settings and movement of slider 6 are influenced by slider 52; slider 52 is referred to as a "master" slider, since slave slider 66 is influenced by its position and movement; col. 6 [line 21], knob 60 has been moved or "dragged" by the user with pointer 90 from its position of "30 minutes" on guide 58 shown in FIG. 2b to a new position at "45 minutes" shown in FIG. 2c; display field 53 has correspondingly been updated with the new value corresponding to the position of knob 60 along scale 59; col. 7 [line 27], slave sliders 66 and 68 are in full slave mode, and the movement of the knobs of these sliders are thus directly influenced by the movement of master knob 60; as master knob 60 is moved, slave knob 72 of slider 66 and slave knob 82 of slider 68 are preferably moved the same distance along their respective guides as master knob 60, thus keeping all slave knobs vertically aligned with master knob 60; col. 7 [line 39], slave knobs 72 and 82 are automatically vertically aligned with master knob 60; col. 8 [line 28], FIG. 2e is an illustration of application window 48 in which slave slider 66 has been 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated moving, in an interlock manner, one slider, among the one or more sliders included in the one first slider display area and the at least one slider being included in the one second slider display area as suggested in Davis into Harris in view of Karoji.  Doing so would be desirable because sometimes, multiple GUI sliders are provided for controlling different functions and parameters of an application program. In some instances, the setting of one slider can be related to the settings of other sliders. With current slider implementations, the effect of the first slider on the second slider would be unknown to the user. The user currently would be able to set either slider to any setting, resulting in error or requiring software intervention to correctly resolve the interdependencies of the sliders. Therefore, the visual settings of the GUI sliders may not correctly represent the true settings of the parameters in the system (see Davis col. 1 [line 38]).  The linked sliders of the present invention provide a easy-to-use GUI for adjusting interrelated parameters of a computer system. Users can perceive interrelationships of the sliders visually, thus obtaining an immediate understanding of how the parameters will be affected by their selections (see Davis col. 2 [line 32]).  Additionally, Davis’ user-toggleable master and slave sliders modes (see Davis col. 8 [line 28]) would improve the system of Harris would save the user time and make the user interface easier to understand by ensuring all sliders that represent the same parameter are displayed correctly according to the user’s desired coefficient value.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ashoori (US 20170199944 A1) Figs. 1-6 and [0035].

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN T REPSHER III/            Primary Examiner, Art Unit 2143